IN THE SUPREME COURT OF TEXAS

                                 No. 11-0007

    IN RE ASCENSION MARTINEZ, JR., INDIVIDUALLY AND D/B/A RBR REAL ESTATE

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion to stay trial  court's  order,  filed
January  5,  2011,  is  granted.   The  October  5,  2010   Order   Granting
Plaintiff's Motion to Compel, in Cause  No.  CL-09-0123-A,  styled  Jose  G.
Lopez v. Ascension Martinez, Jr. Individually and  d/b/a  RBR  Real  Estate,
Abelino Garza, Jr. and Rose Mary De Leon, in the County Court at Law  No.  1
of Hidalgo County, Texas, is stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this January 21, 2011.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk